Title: From James Madison to James Leander Cathcart, 23 September 1821
From: Madison, James
To: Cathcart, James Leander


                
                    Dear Sir
                    Montpellier Sepr. 23. 1821
                
                I received yesterday your letter and communications of the 18th. instant. I have read them with a sincere sympathy for the situation in which you find yourself; and with regret that a more fortunate one has not followed your long continuance in the public service. I shall of course feel much pleasure at any occurrence which would brighten your prospects for the time to come. I know not however that I can in any way contribute to it; all the recommenda[to]ry circumstances in your career & character being already within the knowledge of those who dispense the public employments: nor have I any reason to doubt the favorableness of their personal dispositions towards you. If my testimony nevertheless can be of any value

or satisfaction to you; I cheerfully bear it to the zeal fidelity and ca⟨p⟩acity for business, evinced in the discharge of your public trusts as it became known to me; and to the reputation you always en⟨jo⟩yed for the virtues of private life.
                I thank you Sir for the kind wishes you express in my behalf. Mrs. M. is equally thankful for those of Mrs. Cathcart, to whom she offers her best in return. Be assured yourself of mine, as well as of my esteem & friendly respects.
                
                    James Madison
                
            